NO. 07-03-0463-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                  SEPTEMBER 10, 2004

                          ______________________________


                IN THE INTEREST OF L.L., T.Y. AND D.C., CHILDREN

                        _________________________________

            FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

            NO. 2002-517,011; HONORABLE JIM BOB DARNELL, JUDGE

                          _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION


       On October 23, 2003, the clerk of this court received a copy of a Notice of Appeal

filed on behalf of appellant Twila Young. By letter dated November 5, 2003, the clerk

advised counsel for appellant that a filing fee had not been received, see TEX . R. APP. P.

5, nor had a docketing statement been filed. See TEX . R. APP. P. 32.1. The clerk’s letter

likewise advised that no further action would be taken on the appeal by this Court until a

filing fee had been paid and that failure to pay the filing fee may result in dismissal of the

appeal. See TEX . R. APP. P. 42.3.
       The filing fee was not paid. On June 30, 2004 this matter was abated and

remanded to the trial court for determination of indigency and desire to prosecute this

appeal. On July 23, 2004 the trial court entered its Supplemental Finding of Facts and

Conclusions of Law stating that the appellant had failed to prosecute her appeal, failed to

establish indigency and granted appellant counsel’s motion to withdraw as counsel for

appellant. By letter dated August 11, 2004, the clerk advised appellant that the filing fee

had still not been paid, and that unless the filing fee was received on or before August 31,

2004, the appeal would be subject to dismissal.


       The filing fee has not been paid. Accordingly, this appeal is dismissed. TEX . R. APP.

P. 42.3.




                                          Phil Johnson
                                          Chief Justice




                                            -2-